Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Montoli (US2007/0181143) in view of Gueret (US2011/0170937).
Regarding claim 1, Montoli discloses an applicator tip (310) in a porous material (370, wherein the space between each fiber of the flocking provides a pore for retaining a cosmetic material) for applying eyeliner (refer to Paragraph [0002]), an end piece (320) configured to be mounted in a container, an applicator part (362) for applying product, having two opposing main facets (364) and a junction part (340) joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and than the cross section of the applicator part (best 
Montoli does not disclose a device for packaging and applying eyeliner, comprising a container containing an eyeliner to be applied; however, Montoli discloses that the 

    PNG
    media_image1.png
    851
    660
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Montoli and Gueret disclose the device according to claim 1, as applied above. Montoli further discloses wherein the side facets 

    PNG
    media_image2.png
    583
    616
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Montoli and Gueret disclose the device according to claim 1, as applied above.  Montoli further discloses wherein the main facets are concave (refer to annotated Figure 29, below).

    PNG
    media_image3.png
    559
    603
    media_image3.png
    Greyscale

Regarding claim 12, the combination of Montoli and Gueret discloses the applicator according to claim 1, as applied above.  Montoli further discloses wherein the distal end of the applicator tip is situated on a longitudinal axis of the applicator tip, said longitudinal axis being rectilinear (refer to annotated Figure 32, below).

    PNG
    media_image4.png
    679
    534
    media_image4.png
    Greyscale

Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Montoli and Gueret ‘937 as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Montoli and Gueret ‘937 discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets, rather, the combination is silent on the radius of curvature.  Gueret ‘315 discloses a similar shaped applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Montoli and Gueret ‘937 applicator such that the main facets have a radius of curvature greater than 4mm and greater than 10mm and the side facets have a radius of curvature less than 20mm at a middle of the side facets, as taught by Gueret ‘315, since it has been held that where the general conditions of a .  
Claims 1, 4, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (US2007/0110500) in view of Gueret (US2011/0170937).
Regarding claim 1, Cochran discloses a device (90, Figures 6-7) for packaging and applying a cosmetic, comprising: a container (12, 50) for containing a cosmetic to be applied, an applicator tip (82, 92, 100), in a porous material (refer to Paragraph [0057]), for applying a cosmetic contained in the container, an end piece (82) configured to be mounted in the container (best shown in Figure 6, wherein the end piece, 82, is inserted into an interior of the container and threaded onto the container), an applicator part (100) for applying product having two opposite main facets (102), and a junction part (96) joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and than the cross section of the applicator part (best shown in Figure 6, wherein the junction part is shown to be fit into a portion of the end piece, therefore it has a small cross section than that of the end piece; the cross section of the applicator part is shown to extend past that of the junction part and therefore the junction part has a smaller cross section than that of the applicator part), each main facet having a variable width that passes through a maximum (best shown in Figure 7 where main facets, 102 have a variable width, passing through a maximum which occurs near the midpoint of its length), the two facets converging in the direction of a distal end (end of the applicator corresponding to 104 in Figures 6-7) of the applicator tip, the facets each having an elongate contour, 
Gueret discloses a device for packaging and applying eyeliner comprising a container (refer to Paragraph [0041]) containing an eyeliner (refer to Paragraph [0041]) to be applied, and an applicator tip (11), similar to the applicator tip provided by Cochran, thereby demonstrating that applicators shaped like that of Cochran are used for applying eyeliner.  Refer additionally to Figures 1-41.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cochran’s applicator to further comprise a device for packaging and applying eyeliner comprising a container containing an eyeliner to be applied, as taught by Gueret, since such a modification provides the advantage of increasing the convenience of the device by packaging the cosmetic along with the applicator used for applying said cosmetic.  
 

    PNG
    media_image5.png
    317
    348
    media_image5.png
    Greyscale


Regarding claim 4, the combination of Cochran and Gueret discloses the device according to claim 1, as applied above.  Cochran further discloses wherein the side 
Regarding claim 11, the combination of Cochran and Gueret discloses the device according to claim 1, as applied above.  Cochran further discloses wherein the applicator tip is made of felt that is not flocked (Paragraph [0057]).
Regarding claim 12, the combination of Cochran and Gueret discloses the device according to claim 1, as applied above.  Cochran further discloses wherein the distal end of the applicator tip is situated on a longitudinal axis of the applicator tip, said longitudinal axis being rectilinear (best shown in Figure 6, where the longitudinal axis is shown as the dashed line extending from a left to right side of the applicator tip; the longitudinal axis passes through the center of the applicator tip, from the proximal end through the distal end).
Regarding claim 16, .
Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cochran and Gueret (‘937), as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Cochran and Gueret ‘937 discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets, however, the combination does disclose various shapes of main facets as evident in comparing the applicator of Cochran Figure 1 to the applicator of Cochran Figure 7, wherein the radius of curvature between these two applicators is visually different, i.e. Figure 1 shows a tighter curve of a contour, corresponding to a smaller radius of curvature, compared to the wider curved contour of the applicator in Figure 7, corresponding to a larger radius of curvature, thus demonstrating that the radius of curvature of the main facets can be modified as a matter of design choice.  Gueret (‘315) discloses a similar applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the .  

Claims 1, 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2010/0200014) in view of Gueret (US2002/0048481).
Regarding claim 1, Lee discloses a device fully capable of applying eyeliner, comprising an applicator tip (20) in a porous material (refer to detail view in Figure 1; the surface of the applicator tip is formed of a plurality of “adhesion recesses”, 21a, thereby formed a porous material, refer to Paragraph [0054]) for applying a cosmetic, container comprising: an end piece (11) configured to be mounted in a container, an applicator part (21) for applying product having two opposite main facets (refer to annotated Figure 3, below), and a junction part (22, refer to annotated Figure 3, below) joining the end piece and the applicator part (best shown in Figure 2), the junction part having a cross section that is narrower than the cross section of the end piece and than the cross section of the applicator part (refer to annotated Figure 3, below), each main facet having a variable width that passes through a maximum (refer to annotated Figure 2, below), the two facets converging in the direction of a distal end of the applicator tip (best shown in Figure 3, wherein the two main facets are shown to joint at the distal end in a pointed configuration), the facets each having an elongate contour (best shown in 

    PNG
    media_image6.png
    748
    501
    media_image6.png
    Greyscale
                
    PNG
    media_image7.png
    859
    908
    media_image7.png
    Greyscale

Regarding claim 4, the combination of Lee and Gueret discloses the device according to claim 1, as applied above.  Lee further discloses wherein the side facets each have a convex shape in longitudinal section (best shown in Figure 2, wherein each edge of the side facets are shown to have a convex curves).
Regarding claim 8, the combination of Lee and Gueret discloses the device according to claim 1, as applied above.  Lee further discloses wherein the main facets are flat faces (best shown in Figure 3).
Regarding claim 12, the combination of Lee and Gueret discloses the device according to claim 1, as applied above.  Lee further discloses the distal end of the applicator tip is situated on a longitudinal axis of the applicator tip, said longitudinal axis being rectilinear (referring to Figure 3, the longitudinal axis is an axis passing from top to bottom through a center of the applicator; the distal end is the top end of the applicator).
Regarding claim 16, the combination of Lee and Gueret discloses the device according to claim 1, as applied above.  Lee further discloses wherein a maximum width of the .
Claims 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Gueret (‘481), as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Lee and Gueret (‘481) discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets; rather the combination is silent on the dimensions.  Gueret (‘315) discloses a similar applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Gueret (‘481)’s applicator such that the main facets have a radius of curvature greater than 4mm and greater than 10mm and the side facets have a radius of curvature less than 20mm at a middle of the side facets, as taught by Gueret (‘315), since it has been .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Gueret, as applied to claim 1, above, and further in view of Cochran (US2007/0110500).
Regarding claim 11, the combination of Lee and Gueret discloses the device according to claim 1, as applied above.  The combination does not disclose that the applicator tip is made of felt that is or is not flocked.  Rather, the combination discloses that the applicator device is made of a porous material.  Cochran discloses a similar device (90, Figures 6, 7) having an applicator tip (100) for applying a cosmetic, having two opposing (102), wherein the applicator may be made of a porous material, similar to that of the combination of Lee and Gueret, or alternatively, as a felt material (refer to Paragraph [0057]), thereby demonstrating that the material with which the applicator is made can be modified as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Lee and Gueret such that the applicator is made of felt that is not flocked, as taught by Cochran, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	
Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 11/17/2020, with respect to claims 1, 4, 12, and 16 under 35 USC 103 over Gueret in view of Montoli have been fully rejection of claims 1, 4, 12, and 16 has been withdrawn. 
Applicant’s arguments with respect to Cochran (US20070110500) Figures 2A, 2B, 2C, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding Cochran’s Figures 6 and 7, filed 11/17/2020 have been fully considered but they are not persuasive. 
Argument #1:
The main facets are not connected to each other by two side facets but rather by a plurality of facets 105 (rounded corners), 103 (side panels), 104 (nose portion) that are connected to each other between the two main facets.  
Response #1:
Applicant has not provided any specific definition for the term “facets”.  A facet can be defined as “one of the parts or features of something”, “a flat surface on a bone or tooth”, “one of the small flat surfaces cut on a precious stone”, refer to Cambridge Dictionary.  It appears that applicant is intending to use a definition specific to a gemstone; however, the instant application is not drawn to a gemstone, but rather to a cosmetic applicator.  Additionally, the facets of the applicant’s disclosure have curvatures which would not be traditionally found in a gemstone.  Further, there is no discernable difference between the cross-section of applicant’s invention and that of Cochran (refer to side-by-side comparison below between Applicant’s Figure 5 and the lower right image of Cochran Figure 7; note that the lower right image of Figure 7 of 

    PNG
    media_image8.png
    250
    299
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    526
    586
    media_image9.png
    Greyscale

Argument #2:
With regard to Cochran: Further, the side panels are plane.
Response #2:
The side panels comprise 103, 104, and 105 wherein the surface comprises a curvature, as shown in Figure below.

    PNG
    media_image10.png
    377
    726
    media_image10.png
    Greyscale

Argument #3:

Response #3:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the main facets do not have a narrowing of their cross section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 requires that a junction part is situated between the applicator part and the end piece and this junction part has a cross section narrower than both the applicator part and the end piece.  Cochran provides this, refer to rejection to claim 1, above.
Argument #4:
Cochran does not teach an oval shape for the main facets.
Response #4:
An oval does not strictly define a shape, but rather loosely describes an elongated rounded shape.  Cochran provides the main facets having elongated rounded shapes, and therefore provides an oval shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kergosien (US2009/0317432); Hartstock et al. (USD586048); Caulier et al. (US2017/0238673). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799